Appeal from an award of disability compensation and death benefits in favor of the widow and minor child of the deceased employee made by the State Industrial Board under the Workmen’s Compensation Law. The deceased employee was engaged as a butcher and meat cutter, which operations required him to go in and out of a refrigerator cooler, thereby subjecting himself to sharp variations in temperature. On March 20, 1937, he was compelled to remain in the cooler longer than usual and longer than he had ever remained on any previous occasion. While in the cooler he suffered a sudden chill and was sent home and a doctor called. Pneumonia developed from which he died. The State Industrial Board has found that this pneumonia was the result of an accident and also was an occupational disease. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents, and votes to reverse the award and to dismiss the claim.